             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


LUCKY 7 OF GA, LLC,

        Plaintiff,

             V.                             *               CV 118-160
                                            Vr



COCA-COLA BOTTLING COMPANY
                                            ★
UNITED, INC.,
                                            "k



        Defendant.                          *


                                      ORDER




     Before       the   Court   is    the        Parties'        joint    stipulation   of

dismissal with prejudice.             (Doc. 11.)            All parties signed the

stipulation.       Upon due consideration, the Court finds dismissal

appropriate       pursuant      to    Federal        Rule        of      Civil   Procedure

41(a) (1) (A) (ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH


PREJUDICE.        The   Clerk is directed to TERMINATE all motions, if

any, and CLOSE this case.            Each party shall bear its own costs and

fees except as otherwise agreed by the Parties.

     ORDER ENTERED at Augusta, Georgia, this ^^day of April,
2019.



                                                  J. RSiNmiu-^ALL, ^CHIEF JUDGE
                                                  UNITED/STATES DISTRICT COURT
                                                            IN   DISTRICT OF GEORGIA
